Citation Nr: 0006198	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from August 1984 to March 
1990.  

In a rating in October 1997, the regional office granted 
service connection for residuals of a fracture of the left 
tibia and fibula.  The regional office assigned an effective 
date of March 23, 1990 for the grant of service connection 
for this disability, and assigned a zero percent rating for 
this disability from such date.  

The veteran then timely appealed the rating assigned for this 
disability.  The Board will review the rating assigned from 
March 23, 1990. See Fenderson v. West, 12 Vet.App.119 (1999).  

The veteran also testified at a video conference hearing 
while in Cleveland, Ohio, before a member of the Board in 
Washington, D. C. in July 1998.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran sustained a fracture of the left tibia and 
fibula in service.  

3.  Department of Veterans Affairs (VA) examinations in June 
1990 and June 1997 showed a normal gait, no swelling, and 
normal range of motion of the left leg.  X-rays of the left 
leg were interpreted as essentially normal.

4.  The veteran had complaints of pain, swelling, and some 
tingling in the left leg after extended use in 1989, and on 
VA examinations in June 1990 and June 1997.  He has credibly 
testified that he has some loss of endurance and function of 
the left leg as the result of his disability.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not higher, for 
residuals of a fracture of the left tibia and fibula have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.45, 4.58, 4.59, Part 4, 
Diagnostic Codes 5260-5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he has pain, swelling, 
and tingling in the left leg after extended use.  He contends 
that the pain, weakness, and loss of normal endurance in the 
left leg should entitle him to a compensable evaluation for 
his service-connected disability.  

I.  Background

Service medical records show that the veteran sustained a 
fracture of the left tibia and fibula in service.  He had an 
intramedullary nailing of the left tibia in August 1987, and 
the hardware was reclaimed in surgery in November 1988.  The 
service medical records show several complaints of pain and 
tingling in the left leg with extended use in 1989.  

On a VA examination in June 1990, the veteran complained of 
pain and swelling in the left leg after work, with stiffness 
and cramps at night.  He indicated that he was a welder's 
assistant.  

On physical examination, gait was normal.  Examination of the 
knee showed range of motion from 0 degrees to 135 degrees 
bilaterally.  He was able to squat to full range.  He could 
stand on his heels and toes.  Clarke's test and McMurray's 
sign were negative bilaterally.  There was no ligamentous 
laxity.  There was no soft tissue swelling.  There was no 
difference in leg lengths.  The circumference of the calves 
at corresponding levels was 16 inches on the left and 15 1/2 
inches on the right.  The circumference of the thighs at 
corresponding levels was 19 inches on the left and 19 1/2 
inches on the right.  X-rays of the lower left leg showed a 
lucency within the cortex and medullary portion of the 
proximal and distal left tibia suggesting previous open 
reduction and internal fixation.  X-rays of the left knee 
were normal.  The diagnoses included postoperative residuals 
of fractures of the left tibia and fibula, with subjective 
complaints.  

On a VA examination in June 1997, the veteran complained of 
pain and increased swelling of the left leg with prolonged 
weight bearing, and with changes in the weather.  The pain 
was described as tingling and knife-like.  

On physical examination, there was no bony tenderness, 
deformity, discoloration, or soft tissue swelling.  Flexion 
of the knee was to 140 degrees, and extension was to 0 
degrees.  The Apley, McMurray, Drawer, and Lachman's signs 
were negative.  X-rays of the left tibia and fibula revealed 
healed fractures of the tibia and fibula, with a defect in 
the tibia compatible with the site of a prior nail.  The 
diagnostic impression was residuals of fracture of the left 
tibia, without clinical sequelae.  

At a hearing before the Board in July 1998, the veteran 
stated that he had tingling, cramps, swelling, and pain in 
the left leg when he came home from his job as a mechanic.  
He stated that he had not had recent treatment for the left 
leg, but that he would elevate the leg and go to sleep to 
relieve the discomfort.  He stated that he would occasionally 
take over-the-counter medication, but that he did not lose 
time from work due to his disability.  He stated that he did 
not trust the strength in his left leg, and that he avoided 
sports and other heavy activities.  

In February 1999, the veteran submitted copies of medical 
records that had previously been provided to the regional 
office.  

II.  Analysis

A veteran's assertion of an increase in the severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107 because it is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's medical history, current clinical 
manifestations, and disability due to pain, weakness, and 
limitation of function beyond that reflected in the 
limitation of motion of the affected joints has been reviewed 
in the context of all applicable regulations.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Codes 5260 and 5261, limitation of flexion 
or extension of the leg, a 10 percent evaluation will be 
assigned where flexion is limited to 45 degrees or extension 
is limited to 10 degrees.  A zero percent evaluation will be 
assigned where flexion is limited to 60 degrees or extension 
is limited to 5 degrees.  

Under Diagnostic Code 5262, malunion of the tibia and fibula, 
a 10 percent evaluation will be assigned where there is 
slight knee or ankle disability.  

In this case, X-rays of the left leg in 1990 and 1997 show 
that there are no significant residual abnormalities of the 
left leg, and no malunion or nonunion of the left tibia and 
fibula.  These examinations revealed normal range of motion 
and no swelling in the left leg.  There was a normal gait, 
and the veteran was able to do knee bends.  He does not meet 
the schedular criteria for a compensable evaluation.  

However, the service medical records and VA examinations do 
show ongoing complaints of cramps, fatigue, pain, and some 
swelling on extended use.  The veteran has stated that he has 
these symptoms when he comes home from his employment as a 
mechanic.  These symptoms do cause him to avoid sports 
activities and other extended use of the left leg when he is 
not working.  The Board finds that the pain, weakness on 
extended use, and some slight limitation of function of the 
left leg, especially with extended, heavy use, does entitle 
the veteran to a rating of 10 percent for the residuals of 
the fracture of the left tibia and fibula, from March 1990. 
DeLuca v. Brown, supra, Fenderson v. West, supra.  A rating 
in excess of 10 percent for this disability is not warranted, 
in view of the normal range of motion in the left leg, with 
normal gait, and the lack of any apparent loss of time from 
work due to this disability.  


ORDER

Entitlement to a rating of 10 percent, but not higher, for 
residuals of a fracture of the left tibia and fibula is 
warranted.  The benefit sought on appeal is granted, subject 
to the controlling regulations for the award of monetary 
benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

